         Case 8:14-cr-00005-JLS Document 61 Filed 03/23/21 Page 1 of 1 Page ID #:339



                                                                                               K, U.S. DISTRICT COURT


                                                                                               MAR 2 32021
                                                                                               ~L DISTRICT OF CALIFORNIA
                                                                                                                 DEPUTY


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                       CASE NUMBER
                                                     PLAINTIFF
                               v.                                       8:14-cr-00005-JLS
 Brandon Fitzpatrick
                                                                     ORDER OF TEMPORARY DETENTION
                                                                       PENDING HEARING PURSUANT
                                               DEFENDANT(S).              TO BAIL REFORM ACT


    Upon motion of Defendant                                              ,IT IS ORDERED that a detention hearing
is set for         Fridav, March 26                         2021          , at   2:30       ❑a.m./ Op.m. before the
Honorable  Autumn D. Spaeth                                               , in Courtroom loD

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                         (Other custodial officer)




Dated:          ~~a ~~/

                                                                   A UTUMN D. SPAETH




                       ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                                      Page 1 of 1
